         Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------------------X
HEATHER WILLIAMS                                                  |
                                                                  |
                                                                  | Civil Action No.
               PLAINTIFF                                          |
                                                                  |
               v.                                                 |
                                                                  | COMPLAINT
ALLENTOWN SCHOOL DISTRICT                                         |
                                                                  | Plaintiff Demands A
                                                                  |   Trial by Jury
                                                                  |
               DEFENDANT                                          |
-----------------------------------------------------------------X


        Plaintiff, HEATHER WILLIAMS, by and through her attorneys, Derek Smith

        Law Group, PLLC, upon information and belief, complains against

        Defendants as follows:

                                  INTRODUCTION

   1.      Plaintiff HEATHER WILLIAMS has a statutory and constitutional right

           to a workplace free from discrimination based upon her race, color, and

           sex.

   2.      The Defendants had actual knowledge of the severe and pervasive sex-

           based harassment and race/color-based discrimination to which Plaintiff

           was subjected. Defendants created a hostile work environment when they
     Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 2 of 25




      failed to appropriately address the harassment and discrimination. By

      acting with deliberate indifference to that knowledge, Defendants

      deprived Plaintiff of her Constitutional Rights in violation of Title VII of

      the Civil Rights Act of 1964 as more fully set forth herein. Additionally,

      violation of 42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964,

      as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and

      by the Civil Rights Act of 1991, Pub. L. No. 102-166 (“Title VII”)), and

      to remedy violations of the Pennsylvania Human Relations Act, as

      amended, 43 P.S. §§ 951, et. seq. (“PHRA”).

3.    Plaintiffs also seeks to remedy violations of Pennsylvania State law and

      Pennsylvania Common law to redress injuries suffered by Plaintiff as a

      result of the harassment, discrimination, and retaliation suffered by

      Plaintiff based upon her sex/gender, race/color, or making complaints

      about harassing and discriminatory behavior.



                       JURISDICTION AND VENUE

4.    This Court has subject matter jurisdiction over this case pursuant to 28

      U.S.C. §1331, 1343 and 2201, which gives district court’s jurisdiction over

      all civil actions arising under the Constitution, laws, and treaties of the

      United States.


                                       2
     Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 3 of 25




5.    This court has jurisdiction in that this action involves a Federal Question.

6.    This Court has supplemental jurisdiction under 28 U.S.C. §1367.

7.    This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §

      1343, which gives district courts original jurisdiction over (a) any civil

      action authorized by law to be brought by any person to redress the

      deprivation, under color of any State law, statute, ordinance, regulation,

      custom or usage, of any right, privilege or immunity secured by the

      Constitution of the United States or by any Act of Congress providing for

      equal rights of citizens or of all persons within the jurisdiction of the

      United States; and (b) any civil action to recover damages or to secure

      equitable relief under any Act of Congress providing for the protection of

      the civil rights.

8.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b), since

      Defendant Allentown School District is in this judicial district and all or a

      substantial part of the events which give rise to the claim herein occurred

      in this district.




                                      3
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 4 of 25




                                       PARTIES

9.     Plaintiff HEATHER WILLIAMS is an African American female. At all

       times material, she was the only African American teacher employed at

       Harrison Morton Middle School, located in the Allentown School District.

10.    At all times material, Plaintiff was a resident of the Lehigh County, in the

       Commonwealth of Pennsylvania, Plaintiff now resides in Camden County,

       in the state of New Jersey.

11.    At all times material, Plaintiff was an employee of the Defendants.

12.    Defendant, Allentown School District (ASD) is located and does business

       in Lehigh County, Pennsylvania. The Allentown School District is a large,

       urban public school district located in Lehigh County, Pennsylvania. Per

       school district officials, during the 2016-17 school year, the Allentown

       School District provided basic educational services to 16,628 pupils

       through the employment of 2,429 personnel. See Addendum for Student

       Racial Demographics. 89.1% of our families are denoted as Low Income,

       and 100% receive Free/Reduced Lunch. ASD is the third largest urban

       school system out of 500 Districts in the Commonwealth and serves a

       community with a poverty rate of 38.64% of the City's population. (2013

       Census).




                                       4
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 5 of 25




                     APPLICABLE LAW AND POLICY

13.    This is an action seeking damages to redress injuries Plaintiff has

       suffered, and continues to suffer, as a result of unlawful employment

       discrimination and retaliation by Defendants against Plaintiff in violation

       of 42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964, as codified,

       42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil

       Rights Act of 1991, Pub. L. No. 102-166 (“Title VII”)), and to remedy

       violations of the Pennsylvania Human Relations Act, as amended, 43 P.S.

       §§ 951, et. seq. (“PHRA”). Plaintiff seeks further relief due the

       defendant’s intentional and systematic pattern and practice of

       employment discrimination based upon race.




                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

14.    On April 25th, 2017, Plaintiff dual-filed a Charge of Discrimination

       (Charge No. 17F201860208) with the Equal Employment Opportunity

       Commission (“EEOC”) and The Pennsylvania Human Relations

       Commission (Charge No. 201605652) (“PHRC”).




                                       5
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 6 of 25




15.    Plaintiff received a Notice of Right to Sue from the EEOC on July 7th,

       2021, for her Charge of Discrimination. The Pennsylvania Commission

       issued a Finding of Probable Cause on January 6th, 2021.




                    SUMMARY OF ALLEGATIONS


16.    This is an employment case involving allegations that on March 28th, 2017,

       Defendant disciplined (written warning) Plaintiff in retaliation of her

       protected activity (opposed unlawful discrimination), thereby violating

       Section 5(d) of the Pennsylvania Human Relations Act 43 P.S. § 951-963.

       On April 27th, 2017, Defendant disciplined (Suspension without pay 2-

       days) Plaintiff in retaliation of her protected activity (opposed unlawful

       discrimination), in violation of Section 5(d) of the Pennsylvania Human

       Relations Act 43 P.S. § 951-963 and in violation of Title VII of the Civil

       Rights Act of 1964, as amended, 42 U.S.C. 200e. et seq.



                           STATEMENT OF FACTS


18.   On March 26, 2017, Plaintiff submitted a written complaint of unlawful

      sexual harassment and racial discrimination to Defendant's Human

      Resources against Principal Daria Custer and Assistant Principal Joe

                                      6
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 7 of 25




      Licausi.

19.   The Defendant investigated Plaintiff's complaint.

20.   Plaintiff alleges that on March 28, 2017, Defendant disciplined her with

      a written warning.

21.   Defendant avers that the written warning had nothing to do with Plaintiff's

      written complaint of harassment but instead concerns a previous job

      performance issue that took place on January 12, 2017 involving a school

      resource officer who had been intimidating and harassing her.

22.   Defendant's Collective Bargaining Agreement Disciplinary Procedures

      states:

       a. 417.2 Authority; The district will follow the principals of progressive

          discipline. Progressive discipline stipulates that an employee may have

          progressively, or increasingly more severe penalties imposed each time

          s/he either repeats an offense or demonstrates the continuation of

          inappropriate conduct via a number of offenses which are not of the

          same type or degree. Some incidents may be sufficiently onerous as to

          justify the most severe level or levels of progressive discipline, without

          documenting a progression of disciplinary actions. The hierarchy of

          actions under progressive discipline will usually include verbal

          reprimand, written reprimand, suspension without pay, and dismissal.


                                       7
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 8 of 25




23.   Records show that in the beginning of the 2016-2017 school year,

      Plaintiff began filing discrimination complaints with Defendant.

24.   Records show that on January 12, 2017, an incident was reported to

      Human Resources in which the Plaintiff spoke to the Principal and the

      School Resource Officer in an unprofessional tone in front of students.

25.   Records show that on January 19, 2017, Defendant met with Plaintiff to

      discuss the incident from January 12, 2017. During the meeting, Plaintiff

      reported to Human Resources all of the discrimination that she was

      subjected to previously.

26.   Records show that on or about March 28, 2017, Plaintiff submitted a

      written   complaint   of   unlawful   sexual    harassment    and   racial

      discrimination to Defendant's Human Resources Department.

27.   Records show that on March 28, 2017, Director of Human Resources,

      David Elcock, issued Plaintiff a written warning for unprofessional

      conduct regarding the incident on January 12, 2017. Plaintiff avers that

      this written warning was in retaliation for her filing the March 28, 2017,

      complaint.

28.   Records show that Plaintiff refused to sign the disciplinary document

      dated March 28, 2017.

29.   Records show that on March 28, 2017, Defendant initiated the

                                      8
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 9 of 25




      investigation of Plaintiff's unlawful discrimination complaint.

30.   Plaintiff alleges that Defendant's actions were retaliatory because

      two (2) days after she submitted her complaint of unlawful

      harassment, Defendant issued her a written warning.

31.   Defendant avers that the written warning was wholly justified and based

      upon a violation unrelated to Plaintiff's complaints.

32.   There are no records or interview notes from Defendant's

      investigatory interviews.

33.   Records show that on April 26, 2017, Plaintiff reported both sex-based

      and racial discrimination to Equity Coordinator Lucretia Brown and

      Executive Director of Human Resources Christina Mazzella.

34.   On April 26, 2017, Plaintiff took a photograph of her desk that had been

      pranked by a student. Plaintiff posted the photograph on social media

      because it was funny.

35.   On April 27, 2017, Plaintiff was removed from proctoring a state exam

      because someone reported that the photograph revealed the cover of the

      state examination. In actuality, Plaintiff alleges that the suspension was

      in retaliation for the April 26, 2017, report of discrimination.

36.   Defendant’s Records show that Custer responded to Plaintiff’s complaint
                                       9
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 10 of 25




       about student Juan's discriminatory comments towards her calling her a

       “nigger and bitch”. The student was not formally disciplined as a result

       of his behavior.

37.    Records show that on June 26, 2017, Defendant issued Custer and

       Licausi written reprimands for subjecting Plaintiff to racial harassment,

       retaliation, and a hostile work environment resulting from her March 28,

       2017, complaint investigation. The reprimands acknowledge that

       Plaintiff made complaints earlier in the year, prior to her March 28, 2017,

       complaint, and the reprimands also included those unlawful acts. The

       reprimands also stated that it was determined Custer and Licausi did not

       provide Plaintiff the support or the resources that they knew she needed

       in working with the school's most difficult special needs students.

38.    There is no evidence to show that Defendant removed Plaintiff's discipline.

39.    In summary, the evidence shows that Plaintiff dealt with a variety of issues

       related to working with difficult special needs students. Defendant's

       principal and assistant principal did not address her concerns or act to

       ameliorate the issues presented to them. The evidence does not substantiate

       Defendant's articulated reason for issuing Plaintiff discipline subsequent (2

       days) to her complaint of unlawful discrimination. The evidence also does



                                       10
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 11 of 25




       not show that Defendant investigated Plaintiff's allegation of unlawful

       discrimination in a timely manner.

40.    As a result of Defendants’ actions, Plaintiff felt extremely humiliated,

       degraded, victimized, embarrassed and emotionally distressed. Plaintiff’s

       decline in mental health led to her declining physical health including,

       including insomnia, hair loss, and weight loss.

41.    As a result of Defendants’ conduct and comments, Plaintiff sustained

       serious personal injuries, including permanent psychological damage.

42.    Plaintiff further claims aggravation, activation, and/or exacerbation of any

       preexisting conditions.

43.    As a result of the acts and conduct complained of herein, Plaintiff has

       suffered and will continue to suffer from post-traumatic stress disorder, loss

       of income, loss of salary, bonuses, benefits, and other compensation which

       such employment entails. Plaintiff also suffered future pecuniary losses,

       emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of

       life, loss of enjoyment of working in the educational field and other non-

       pecuniary losses. Plaintiff has further experienced severe emotional and

       physical distress.




                                        11
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 12 of 25




44.    As Defendants’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law, Plaintiff demands Punitive

       Damages be entered against the Defendants.

45.    Plaintiff claims that Defendants unlawfully discriminated against and

       terminated her as a result of her sex/gender, color/race, and because she

       complained of and opposed the unlawful conduct of Defendants related to

       the above-mentioned protected class.

46.    Plaintiff claims constructive and/or actual discharge.

47.    Plaintiff claims a continuous practice of discrimination and claims a

       continuing violation and makes all claims herein under the continuing

       violations doctrine. Defendants have further exacerbated their outrageous

       malicious intent by publicly naming Plaintiff via online article, in a lawsuit

       against the School District of Allentown, alleging she physically harmed

       students and got away with it because she African American.

48.    The above are just some examples, of some of the discrimination and

       retaliation to which Defendants subjected Plaintiff to on a continuous and

       on-going basis throughout Plaintiff’s employment.

49.    The Defendants’ have exhibited a pattern and practice of not only

       discrimination but also retaliation with the earliest incident taking place on




                                        12
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 13 of 25




       September 20, 2016 and continuing until her eventual resignation in May

       2017.

50.    Plaintiff makes all applicable claims for the above conduct and facts under

       the applicable law pertaining to Independent Contractors. Furthermore, in

       such case, Plaintiff claims that Defendants owed and breached its duty to

       Plaintiff to prevent the harassment, discrimination, and retaliation and is

       therefore liable for negligence.



                               COUNT I
                  FOR DISCRIMINATION UNDER TITLE VII
                         AGAINST DEFENDANTS

49.    Plaintiff repeats and realleges each allegation made in the above paragraphs

       of this complaint.

50.    Title VII states in relevant parts as follows: § 2000e-2. [Section 703] (a)

       Employer Practices It shall be an unlawful employment practice for an

       employer – (1) to fail or refuse to hire or to discharge any individual, or

       otherwise to discriminate against any individual with respect to his

       compensation, terms, conditions, or privileges of employment, because of

       such individual’s race, color, religion, sex, or national origin.”




                                          13
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 14 of 25




51.    Defendants engaged in unlawful employment practices prohibited by 42

       U.S.C. § 2000e et seq., by discriminating against Plaintiff because of her

       race and color.




                               COUNT II
                  FOR DISCRIMINATION UNDER TITLE VII
                         AGAINST DEFENDANTS


52.    Plaintiff repeats and realleges each allegation made in the above paragraphs

       of this complaint.

53.    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-

       3(a) provides that it shall be unlawful employment practice for an

       employer: “(1) to … discriminate against any of his employees … because

       [s]he has opposed any practice made an unlawful employment practice by

       this subchapter, or because [s]he has made a charge, testified, assisted or

       participated in any manner in an investigation, proceeding, or hearing under

       this subchapter.”

54.    Defendants retaliated against Plaintiff because she opposed and reported

       Defendants’ unlawful employment practices.




                                       14
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 15 of 25




                                    COUNT III
                               FOR DISCRIMINATION
                                UNDER STATE LAW
                               AGAINST DEFENDANTS

55.    Plaintiff repeats and realleges each allegation made in the above paragraphs

       of this complaint.

56.    The PHRA § 955 provides that it shall be an unlawful discriminatory

       practice:

       a. "(a) For any employer because of the race, color, religious creed,

           ancestry, age, sex, national origin or non-job related handicap or

           disability or the use of a guide or support animal because of the

           blindness, deafness or physical handicap of any individual or

           independent contractor, to refuse to hire or employ or contract with, or

           to bar or to discharge   from    employment      such    individual   or

           independent contractor, or to otherwise discriminate against such

           individual or independent contractor with respect to compensation,

           hire, tenure, terms, conditions or privileges of employment or contract,

           if the individual or independent contractor is the best able and most

           competent to perform the services required."

57.    Defendants engaged in an unlawful discriminatory practice by

       discriminating against the Plaintiff because of her race and color.




                                       15
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 16 of 25




58.    Plaintiff hereby states her claim against Defendants under all applicable

       paragraphs of the PHRA § 955.

59.    Defendants engaged in an unlawful discriminatory practice by discharging,

       retaliating, and otherwise discriminating against the Plaintiff because of

       Plaintiff’s opposition to the unlawful employment practices of his

       employer.



                                   COUNT IV
                            FOR AIDING & ABETTING
                              UNDER STATE LAW
                             AGAINST DEFENDANTS

60.    Plaintiff repeats and realleges each allegation made in the above paragraphs

       of this complaint.

61.    PHRA § 955(e) provides that it shall be an unlawful discriminatory

       practice:

       a. "For any person, employer, employment agency, labor organization or

           employee, to aid, abet, incite, compel or coerce the doing of any act

           declared by this section to be an unlawful   discriminatory    practice,

           or to obstruct or prevent any person from complying with the provisions

           of this act or any order issued thereunder, or to attempt, directly or

           indirectly, to commit any act declared by this section to be an unlawful

           discriminatory practice."
                                       16
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 17 of 25




62.    Defendants engaged in an unlawful discriminatory practice in violation of

       PHRA §955(e) by aiding, abetting, inciting, compelling, and coercing the

       discriminatory conduct against Plaintiff.



                                 COUNT V
               Hostile Work Environment and Harassment
             Civil Rights Act of 1964, 42 U.S.C. §2000e et. seq.
                        AGAINST DEFENDANTS

63.    Plaintiff incorporates by reference the foregoing paragraphs as if set forth

       at length herein.

64.    Defendants are an employer under 42 U.S.C. §2000 et seq. as they engage

       in an industry affecting commerce and have 15 or more employees for each

       working day of 20 or more calendar weeks in the current or preceding

       calendar year.

65.    Plaintiff is a person and has a protected class in being African American.

66.    Under 42 U.S.C.§2000e-2, it shall be unlawful employment practice for an

       employer to fail or refuse to hire or to discharge any individual, or

       otherwise to discriminate against any individual with respect to his

       compensation, terms, conditions, or privileges of employment, because of

       such individual’s race, color, religion, sex or national origin.

67.    Defendant, by and through Plaintiff’s supervisors, made discriminatory

       remarks about Plaintiff, treated Plaintiff disparately by way of conduct
                                        17
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 18 of 25




       motivated by discriminatory animus as set forth in the Material Facts which

       have been incorporated into this Cause of Action.

68.    The disparate treatment was clearly discriminatory conduct based upon

       race and color.

69.    The disparate treatment caused a hostile work environment for Plaintiff as

       the treatment had an actionable impact on Plaintiff’s ability to work.

70.    Plaintiff’s complaints about her treatment were reported to her supervisors

       and in accordance with the Defendant’s procedures.

71.    Defendant failed to address Plaintiff’s complaints of discrimination fairly

       and properly.

72.    As a direct and proximate result of Defendant’s discrimination, Plaintiff

       has suffered loss of wages including loss of back pay, loss of front pay, loss

       of amenities of employment, out of pocket expenses, emotional damages,

       pain and suffering, alienation, loss of confidence, loss of reputation, and

       other similar damages and harms, all to Plaintiff’s great detriment.

73.    Defendant’s actions were willful and wanton and thus require an imposition

       of Punitive Damages.



                          COUNT VI
                    DISPARATE TREATMENT
          CIVIL RIGHTS ACT OF 1964, 42 U.S.C.§2000e et. seq.
                     AGAINST DEFENDANTS
                                        18
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 19 of 25




74.    Plaintiff incorporates by reference the foregoing paragraphs as set forth at

       length herein.

75.    Defendants discriminated against and disparately treated Plaintiff by and

       through its officers, managers, and supervisors as follows:

       a. Disparate discipline.

       b. Disparate scheduling.

       c. Disparate training and pay.

       d. Constructive discharge

       e. Disparate and discriminatory criticism of work performance where

          similarly situated non-African Americans were not subject to the same,

          and

       f. Other treatment that was wrongful and disparate on the basis of

          race/color.

76.    As a direct and proximate result of Defendants discrimination, Plaintiff has

       suffered from a loss of wages including back pay, front pay, loss of

       amenities of employment, out of pocket expenses, emotional damages, pain

       and suffering, alienation, loss of confidence, loss of reputation, and other

       similar damages and harms, all to Plaintiff’s great detriment.

77.    Defendants’ actions were willful and wanton and thus require imposition

       of Punitive Damages.
                                        19
       Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 20 of 25




78.     Alternatively, Defendants considered Plaintiff ‘s race in the foregoing

        discrimination. Therefore, Plaintiff is entitled to a charge of mixed-motive

        discrimination, which entitles Plaintiff to an award of Attorney’s fees.



                                  COUNT VII
                               RETALIATION
                Civil Rights Act of 1964, 42 U.S.C.§200e et. seq.
                          AGAINST DEFENDANTS

      79.   Plaintiff incorporates the foregoing paragraphs as set forth at length

            herein.

      80.   Defendant retaliated against Plaintiff for making a complaint of

            discrimination.

      81.   The temporal proximity between Plaintiff’s complaint, discipline and

            eventual termination raises an inference that the termination was

            retaliation, such that no further evidence of retaliation is necessary.

      82.   As a direct and proximate cause of Defendant’s discrimination, Plaintiff

            suffered loss of wages including back pay, front pay, loss of amenities

            of employment, out of pocket expenses, emotional damages, all to

            Plaintiff’s detriment.

      83.   Defendants’ actions were willful and wanton and thus require the

            imposition of Punitive Damages.



                                          20
      Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 21 of 25




                               COUNT VIII
Discrimination, Disparate Treatment, Hostile Work Environment, Retaliation
          Pennsylvania Human Relations Act, 43 P.S. §951 et. seq.
                      AGAINST ALL DEFENDANTS

     84.   Plaintiff incorporates the foregoing paragraphs as set forth at length

           herein.

     85.   Defendant DEFENDANTS is an employer under the Pennsylvania

           Human Relations Act as it employs citizens of the Commonwealth of

           Pennsylvania and because Defendants resided in Pennsylvania at all

           times material.

     86.   Plaintiff is protected under the Pennsylvania Human Relations Act and

           is a member of a protected class, being African American (race) and

           black (color).

     87.   Defendant subjected Plaintiff to harassing, hostile work environment,

           disparately treated Plaintiff, retaliated against Plaintiff and otherwise

           discriminated against Plaintiff, all based upon race and color as alleged.

     88.   As a direct and proximate cause of Defendant’s discrimination, Plaintiff

           has suffered loss of wages including: back pay, front pay, loss of

           amenities of employment, out of pocket expenses, emotional damages,

           pain and suffering, alienation, loss of confidence, loss of reputation, and

           other similar damages and harm, all to Plaintiffs’ great detriment.



                                         21
 Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 22 of 25




89.   Plaintiff seeks attorney’s fees under the Pennsylvania Human Relations

      Act.



                           COUNT IX
                        Vicarious Liability
                      AGAINST DEFENDANT

90.   At all times material, Defendant employed all other individual

      Defendants named in this matter. DEFENDANT is vicariously liable

      for all actions taken by the individual Defendants as well as any other

      employees who may have contributed to the harm caused by the

      discrimination hereinbefore described.




                      COUNT X
      FOR DISCRIMINATION UNDER 42 U.S. CODE § 1981
              (AGAINST ALL DEFENDANTS)


91.   42 U.S. Code § 1981 - Equal rights under the law states provides:

       a. All persons within the jurisdiction of the United States shall have

          the same right in every State and Territory to make and enforce

          contracts, to sue, be parties, give evidence, and to the full and equal

          benefit of all laws and proceedings for the security of persons and

          property as is enjoyed by white citizens, and shall be subject to like

                                   22
 Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 23 of 25




          punishment, pains, penalties, taxes, licenses, and exactions of every

          kind, and to no other.

      b. For purposes of this section, the term “make and enforce contracts”

          includes the making, performance, modification, and termination of

          contracts, and the enjoyment of all benefits, privileges, terms, and

          conditions of the contractual relationship.

      c. The rights protected by this section are protected against impairment

          by nongovernmental discrimination and impairment under color of

          State law.

92.   Defendants continuously enforced a purposeful and discriminatory

      pattern and practice of depriving female African American individuals

      of the equal rights described therein, in further violation of 42 U.S.C.

      §1981.

93.   As a result of Defendants’ discrimination in violation of Section 1981,

      Plaintiff has been denied the enjoyment of all benefits, privileges, terms,

      and conditions of Plaintiff’s contractual relationship which provided

      substantial compensation and benefits, thereby entitling her to

      injunctive and equitable monetary relief; and having suffered such

      anguish, humiliation, distress, inconvenience and loss of enjoyment of




                                    23
        Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 24 of 25




            life because of Defendants’ actions, thereby entitling Plaintiff to

            compensatory damages.

      94.   As alleged above, Defendants acted with malice or reckless indifference

            to the rights of the Plaintiff and copious other individuals named herein,

            thereby entitling Plaintiff to an award of punitive damages.

      95.   Defendants violated the above and Plaintiff suffered numerous damages

            as a result.

      96.   Plaintiff makes a claim against Defendants under all of the applicable

            paragraphs of 42 U.S. Code § 1981.

      97.   Plaintiff claims Defendants both unlawfully discriminated against

            Plaintiff and unlawfully retaliated against Plaintiff in violated of 42 USC

            1981.

                                      JURY DEMAND

             Plaintiff requests a jury trial on all issues to be tried.



                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendants, jointly,

severally, or in the alternative in an amount to be determined at the time of trial plus

interest, including but not limited to all emotional distress, back pay, front pay,




                                           24
        Case 5:21-cv-03642-EGS Document 1 Filed 08/16/21 Page 25 of 25




punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs, and

disbursements of action; and for such other relief as the Court deems just and proper.

Date:
                                  DEREK SMITH LAW GROUP, PLLC


                                   By: ____________________________
                                       Scott E. Diamond, Esq.
                                       1835 Market Street, Suite 2950
                                       Philadelphia, Pennsylvania 19103
                                       Phone: (215) 391-4790
                                       scott@dereksmithlaw.com
                                       Attorneys for Plaintiff




                                         25
